Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry C. Burris appeals the district court’s order dismissing his complaint for failure to prosecute. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burris v. Astrue, No. 3:11-cv-00072-RJC-DSC (W.D.N.C. Sept. 28, 2011); see Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.